                                                                          CLERK'
                                                                               : OFFICEu,&.DI:X eQQRT
                        IN TIIE UNITED STATES DISTRICT COURT                     Ar PANVILI.K,VA
                                                                                      F1kED
                       FOR THE W ESTERN DISTRICT OF W RGINIA
                                  ROANOKE DIVISION                              C2T 23 2218
                                                                              JublA c.D DLEM CL RK
                                                                            sY:g
SCOTT AHTCH ELL OUELLETTE,                    CivilA ction No.7:18-cv-00440      DEPO CLE
     Plaintiff,
                                               M EM O R AND U M O PIN ION
V.
                                              By: Jaèltson L.K iser
H UNTER NEESE,etal,                           SeniorUnited StatesDistrictJudge
       Defehdantts),


       Plaintiff,proceeding pro K,filedacivilrightscomplaint,pl
                              .                               zrsuantto42U.S.C.51983.
By Orderentered 9/21/2018,thecourtdirected plaintiffto submitwithin 20 daysfrom thedate

ofthe Ordertheconsentto feeform in orderto completetheapplication to proceed in form a

Paupeds.Plaintiffwasadvisedthatafailureto complywouldresultin dismissaloftàisaction

withoutprejudice.
       M orethan 20 dayshaveelapsed,andplaintiffhasfailed to comply with the described

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceand sttikesthecase
9om theactivedocketofthecourt. Plaintiffm ay refletheclaim sin a separateaction once

plaintiffisprepared to comply with thenoted conditions.

       The Clerk isdirected to send acopy ofthisM em orandum Opinion and accompanying

Orderto plaintiff.
       ExTsR:This3SrJdayofoctober,2018.
                                                                  .              3        '
                                                                      f
                                                 Se 'orUzlited StatesDistrictJudge
